Title: Survey of Mohawk Lands, [October?] 1786
From: Madison, James
To: 


[October? 1786]


Extending the 2 longest lines each to 160 chs makes
953 acres


extending lines 116 to 160 leaving the other 106
856


taking one at 116 the other 106
769


making theClosing line36 & parallelizing the two longest (160)
722


do.
do.
do. & sedating this parallelism
873


taking 2 long
lines
at 160 & 106,
the closing is
49 Chs.


do.
do.
at 160 each
do.
44
& nearly paral[l]el to back line


do.
do.
at 160 & 116
do.
43
do.
the quantity 875 acres


Land on Mohawk (Courses & distances)






chains


N.
48°
15″
E.
160


N.
43

E.
93


S.
31
15
E.
31–70 links


S.
40
15
W.
111


S.
48
15
W.
106


Line to the Beginning
36 chs.


